 

ine or
tice |

JMH/CIR:USAO#H2018R00660

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA
V. ’ 1 re
TUSTIN AKONOM

PATRICK BERLIN,

ERIC FOSS,

ANTWAN LEE,

PETE SPYROPOULOS,

3 2K 2K OB of ok

INDICTMENT

COUNT ONE

   
 

| UNDER SEAL

“ORIMINALNO. ELH “19-015

(Conspiracy to Distribute and Possess
with Intent to Distribute Heroin,
Cocaine, and Marijuana; 21 U.S.C. §
846; Possession with Intent to Distribute
Heroin, Cocaine, and Marijuana; 21
U.S.C. § 841; Possession of a Firearm in
Furtherance of a Drug Trafficking
Crime, 18 U.S.C. § 924(c); Felon in
Possession of Firearm, 18 U.S.C.

§ 922(g); Maintaining A Drug-Involved
Premises; 21 U.S.C. §§ 856(a)(1);
Forfeiture, 21 U.S.C. § 853, 28 U.S.C. §
2461(c), and 18 U.S.C. § 924(d); Aiding
and Abetting, 18 U.S.C. § 2)

The Grand Jury for the District of Maryland charges that:

From in or about September, 2018, and continuing through in or about November, 2018,

in the District of Maryland,

JUSTIN AKONOM,

PATRICK BERLIN,

ERIC FOSS.

AN'TWAN LEE.

 

PETE SPYROPOULOS,
the defendants herein, did knowingly, willfully and unlawfully combine, conspire, confederate,
and agree with each other and with others known and unknown to the Grand Jury to knowingly,
intentionally, and unlawfully distribute and possess with intent to distribute a quantity of a mixture
or substance containing a detectable amount of: heroin, a Schedule I controlled substance; cocaine,
a Schedule II controlled substance; and marijuana, a Schedule I controlled substance, all in

violation of Title 21, United States Code Section 841(a)(1).

Quantity of Controlled Substances Involved in the Conspiracy

 

3. With respect tol? ATRICK BERLIN, the amount involved

in the conspiracy attributable to each as a result of their own conduct, and the conduct of other
conspirators reasonably foreseeable to each of them, is 500 grams or more of a mixture or
substance containing a detectable amount of cocaine, a quantity of a mixture or substance
containing a detectable amount heroin, and a quantity of a mixture or substance containing a
detectible amount of marijuana, all in violation of 21 U.S.C. § 841(b)(1)(B), 21 U.S.C. §
841(b)(1)(C), and 21 U.S.C. § 841(b)(1)(D);

4, With respect to PETE SPYROPOULOS and JUSTIN AKONOM, the amount
involved in the conspiracy attributable to each as a result of their own conduct, and the conduct of
other conspirators reasonably foreseeable to each of them, is 100 grams or more of a mixture or

substance containing a detectable amount of heroin, and a quantity of a mixture or substance

3
containing a detectable amount cocaine, all in violation of 21 U.S.C. § 841(b)(1)(B), and 21 U.S.C.
§ 841 (NO) |

6. With respect to ERIC FOSS and ANTWAN LEE, the amount involved in the
conspiracy attributable to each as a result of their own conduct, and the conduct of other
conspirators reasonably foreseeable to each of them, is a quantity of a mixture or substance

containing a detectable amount of cocaine, in violation of 21 U.S.C. § 841(b)()(Q);

91 U.S.C. § 846

 
COUNT TWO
The Grand Jury for the District of Maryland further charges that:
On or about November 15, 2018, in the State and District of Maryland,
JUSTIN AKONOM,
did knowingly, intentionally and unlawfully possess with the intent to distribute 100 grams or more
of a mixture or substance containing a detectable amount of heroin, a Schedule I controlled
substance, and a quantity of a mixture or substance containing a detectable amount of cocaine, a

Schedule II controlled substance.

91 U.S.C. § 841(a)(L)
18 U.S.C. §2

 
COUNT THREE
The Grand Jury for the District of Maryland further charges that:

On or about November 15, 2018, in the State and District of Maryland,

PATRICK BERLIN.

 

the defendants herein, did knowingly, intentionally and unlawfully possess with the intent to
distribute 500 grams or more of a mixture or substance containing a detectable amount of cocaine,
a Schedule II controlled substance, a quantity of a mixture or substance containing a detectable
amount of heroin, a Schedule I controlled substance, and a quantity of a mixture or substance

containing a detectable amount of marijuana, a Schedule I controlled substance.

21 U.S.C. § 841(a)(1)
18 U.S.C. § 2
 

MIO LNIIOO
 

COUNT FIVE
The Grand Jury for the District of Maryland further charges that:
On or about November 15, 2018, in the State and District of Maryland,
ANTWAN LEE,
did knowingly, intentionally and unlawfully possess with the intent to distribute a quantity of a
mixture or substance containing a detectable amount of cocaine, a Schedule II controlled

substance.

21 U.S.C. § 841(a)(1)
18 U.S.C. §2

 
COUNT SIX
The Grand Jury for the District of Maryland further charges that:
On or about November 15, 2018, in the State and District of Maryland,
PETE SPYROPOULOS,
the defendant herein, did knowingly, intentionally and unlawfully possess with the intent to
distribute 100 grams or more of a mixture or substance containing a detectable amount of heroin,
a Schedule I controlled substance, and a quantity of a mixture or substance containing a detectable
atnount of cocaine, a Schedule II controlled substance, and a quantity of a mixture or substance

containing marijuana, a Schedule I controlled substance.

21 USS.C. § 841 (a\(1)
18 U.S.C. §2

 
COUNT SEVEN
The Grand Jury for the District of Maryland further charges that:
On or about November 15, 2018, in the State and District of Maryland,
JUSTIN AKONOM,
did knowingly discharge, and knowingly, intentionally, and unlawfully possess a firearm, to wit:
a sccy CPX-1 omm handgun, in furtherance of a drug trafficking crime for which he may be"
prosecuted in a court of the United States, to wit: possession with intent to distribute a controlled
substance, in violation of 21 U.S.C. § 841(a)(1) and conspiracy, in violation of 21 U.S.C. § 846,
‘as set forth in Counts One and Two of this Indictment, which are incorporated here.

18 U.S.C. § 924(6)(1)(A)

 
 

COUNT EIGHT
The Grand Jury for the District of Maryland further charges that:
On or about November 15, 2018, in the State and District of Maryland,
JUSTIN AKONOM,
having been convicted of a crime punishable by imprisonment for a term exceeding one year, did
knowingly and unlawfully possess in and affecting commerce the following firearm, to wit: a

SCCY CPX-1 9mm handgun.

18 U.S.C. § 922(g)(1)

10

 
COUNT NINE
The Grand Jury for the District of Maryland further charges that:
On or about November 15, 2018, in the State and District of Maryland,
PATRICK BERLIN,
did knowingly, intentionally, and unlawfully possess a firearm, to wit: (1) a .357 caliber Smith
and Wesson revolver, (2) a Taurus 9mm handgun, and (3) a Bushmaster XM15e25 AR-15 rifle,
in furtherance of a drug trafficking crime for which he may be prosecuted in a court of the
United States, to wit: possession with intent to distribute a controlled substance, in violation of
21 U.S.C. § 841(a)(1) and conspiracy, in violation of 21 U.S.C, § 846, as set forth in Counts One

and Three of this Indictment, which are incorporated here.

18 U.S.C. § 924()(1)(A)

11

 
| COUNT TEN
The Grand Jury for the District of Maryland further charges that:
On or about November 15, 201 8, in the State and District of Maryland, .
PATRICK BERLIN,
having been convicted. of a crime punishable by imprisonment for a term exceeding one year, did
knowingly and unlawfully possess in and affecting commerce the following firearms, to wit: (1)
a .357 caliber Smith and Wesson revolver, (2) a Taurus 9mm handgun, and (3) a Bushmaster

XM15e25 AR-15 rifle.

18 U.S.C, § 922(g)(1)

12

 
COUNT ELEVEN

 

13
COUNT TWELVE.

 

14
COUNT THIRTEEN
The Grand Jury for the District of Maryiand further charges that:
On or about November 15, 2018, in the State and District of Maryland,
ANTWAN LEE,
having been convicted of a crime punishable by imprisonment for a term exceeding one year, did
knowingly and unlawfully possess in and affecting commerce the following firearms, to wit: a

Glock 23 gen 4 .40 caliber handgun.

18 U.S.C. § 922(g)(1)

15

 
COUNT FOURTEEN
The Grand Jury for the District of Maryland further charges that:
On or about November 15, 2018, in the State and District of Maryland,
PETE SPYROPOULOS,
did knowingly, intentionally, and unlawfully possess a firearm, to wit: (1) an LN.A. .32 caltber
handgun, and (2) a Glock model 30 .45 caliber handgun, in furtherance of a drug trafficking
crime for which he may be prosecuted in a court of the United States, to wit: possession with
intent to distribute a controlled substance, in violation of 2] U.S.C, § 841(a)(1) and conspiracy,
in violation of 21 U.S.C. § 846, as set forth in Counts One and Six of this Indictment, which are

incorporated here.

18 U.S.C. § 924(c)(1)(A)

16°

 
COUNT FIFTEEN
The Grand Jury for the District of Maryland further charges that:

On or about November 15, 2018, in the State and District of Maryland,

PATRICK BERLIN,

 

the defendants herein, did knowingly, intentionally, and unlawfully use and maintain the
premises at 103 W. Conway Street, Baltimore City, Maryland, for the purpose of manufacturing,
storing, distributing and using heroin, a schedule I controlled substance; cocaine, a schedule II

controlled substance; and marijuana, a schedule I controlled substance.

21 U.S.C. § 856(a)(1)
18 U.S.C. §2

17
COUNT SIXTEEN

 

18
FORFEITURE
The Grand Jury further finds that:

Pursuant to Title 21 U.S.C. § 853(a), upon conviction of one or more of the Counts in this
Indictment, each defendant shall forfeit to the United States of America:

a. any property constituting, or derived from, any proceeds obtained, directly or
indirectly, as the result of such violation, and

b, any property used, or intended to be used, in any manner or part, to commit,
or to facilitate the commission of, such violation;

including, but not limited to the following amounts of U.S. Currency seized as part of the
investigation:

 

e $2,000 seized at 103 W. Conway Street;

e $4,500 seized at 13 Danben Court;

e $6,825 seized at 7810 St. Claire Lane; ul
Q214 (Aet 2p) -

e and $35,552 seized at 2447 Oswald Way;

If any of the property described above as a result of any act or omission of the

defendants:
a, cannot be located upon the exercise of due diligence;
b, has been transferred or sold to, or deposited with, a third person;
c has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or
€. has been commingled with other property which cannot be subdivided without

difficulty;
the United States of America shall be entitled to forfeiture of substitute property pursuant to 21

U.S.C. § 853(p), as incorporated by 28 U.S.C, § 2461(c) up to the value of the property charged

19
with forfeiture above.

As a result of the offenses set forth in Counts Seven, Hight, Nine, Ten, Eleven, Twelve,
Thirteen, and Fourteen of this indictment, the Defendants, JUSTIN AKONOM, PATRICK
BERLIN ANTWAN LEE, and PETE SPYROPOULOS shall forfeit to
the United States the firearms identified in Counts Seven, Eight, Nine, Ten, Eleven, Twelve,
Thirteen, and Fourteen of the indictment, as well as any aramunition seized in connection with
those firearms.

21 U.S.C, § 853; 28 U.S.C. § 2461(c); Rule 32.2(a), Fed. R. Crim. P.; 18 U.S.C. § 924(d).

    

United Statds Attorney

Date: BSQLG

20

 

 
